DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 15-17, 20-21, 23, 32-33, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Coatoam (US 2003/0087217) in view of Anderson (US 2005/0277090).
In regard to claim 34, Coatoam discloses  a dental implant (figures 1-3) for implantation into an oral environment of a patient and configured to secure a dental prosthesis therein (par 10 discloses the placement of the dental implant into the jawbone and abstract discloses attaching an artificial tooth to an abutment), the dental implant comprising: 
anatomical abutment base 103 and portions of 102 distinguished in figure 2)  extending from the coronal end toward the apical end (see figure 1) and configured to receive the dental prosthesis (par 25 discloses the abutment base and parallel walls 102 converge to facilitate draw of the prosthetic  component), a second portion (walls of  102 and portion of coated area below in coating 106) between the first portion and the apical end (see figure 1) and configured to extend through the gingiva (see par 25 which discloses the implant walls extending within the gums), and a third portion (threads 104 and portions with coating 105) extending from the apical end toward the second portion and configured to engage bone tissue (see par 25 which discloses the placement of the implant within the bone of the patient), wherein the first portion (103) includes a first color (par 25 discloses that 103 can be coated in gold or titanium nitride) and the second portion (portion of 102 and below) includes a second color (par 25 discloses the coating of 106 being different from that of the implant body 105 and on a collar of the implant, where the coating is gold or titanium nitride) 
wherein the first and second colors each differ from an untreated color of the body of the dental implant (par 25 disclose the first and second implant coatings being gold or titanium nitride which would give a gold or pink hue and that the stock material of the cylindrical body 100 of the implant would be titanium or an alloy thereof, where the titanium would be a gray color and the stock material is considered untreated) and 

Coatoam fails to disclose the second color is different from the first color.
However, Anderson teaches a collar (spacer sleeve 6) being coated with a porcelain material which corresponds to the natural color of the tooth (par 22) in a one piece dental implant (par 21) for the purpose of minimizing the transition or preparation line of a dental crown (par 22).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Coatoam to have the second area which is a collar be coated with a porcelain material which corresponds to the natural color of the tooth as taught by Anderson for the purpose of minimizing the transition or preparation line of a dental crown. This modification would result in the first and second colors being different, as Coatoam discloses the first color being gold or titanium nitride and Anderson teaches the second color being a porcelain color the shade of a natural tooth. 
In regard to claim 5, Coatoam further discloses the dental implant (figures 1-3) includes a bore (openings 8/9) formed in the body (100) at the coronal end of the dental implant (see figure 2).
In regard to claim 15, Coatoam further discloses the second portion (walls of 102 and portion of coated area below in coating 106) includes at least a gingiva-engaging portion (par 25 discloses the section coated with 106 is a collar portion and engages the gums) and the third portion includes a bone- engaging portion (threaded section 105 is disclosed as engaging the 
In regard to claim 16, Coatoam discloses the dental implant is a one- stage implant (par 10 discloses support for the achievement of the functional language of a one stage implant, however the limitation is interpreted as intended use of the claimed invention) and wherein the first portion includes a prosthesis-engaging portion (103, see par 25), wherein the prosthesis-engaging portion includes the first color (see par 25 and figure 3).
In regard to claim 17, Coatoam further discloses the bone engaging portion is blasted (see par 25).
In regard to claim 20, Coatoam further discloses the dental prosthesis configured to be coupled to the coronal end of the dental implant (par 25 discloses attaching a prosthetic component).
In regard to claim 21, Coatoam further discloses an abutment to which the dental prosthesis is to be secured (where 103 is an abutment, see par 25). 
In regard to claim 23, Coatoam further discloses the dental implant is a one-stage implant (par 10 discloses support for the achievement of the functional language of a one stage implant, however the limitation is interpreted as intended use of the claimed invention).
In regard to claim 32, Coatoam further discloses the body of the dental implant is unitary (see figures 1-3).
In regard to claim 33, Coatoam/Anderson disclose the claimed invention as set forth above in claim 34, but fails to disclose the coronal end of the dental implant is configured to be coupled to an abutment. However, it is known in the art to make the abutment separable from the coronal end of a dental implant, before the effective filing date of the claimed invention, for the In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)
In regard to claim 35, Coatoam discloses a dental implant (figures 1-3) for implantation into an oral environment of a patient and configured to secure a dental prosthesis (par 10 discloses the placement of the dental implant into the jawbone and abstract discloses attaching an artificial tooth to an abutment) therein, the dental implant comprising:
 a body (cylindrical body 100) having a coronal end (anatomically shaped proximal end 101), an apical end (below the thread 104), an inner surface adjacent the coronal end (cylindrical opening 108), and an outer surface extending from the coronal end to the apical end (see figures 1-3)  and including a thread pattern (thread 104), wherein a first area of the dental implant (anatomical abutment base 103 and portions of 102 distinguished in figure 2)  is a first color (par 25 discloses that 103 can be coated in gold or titanium nitride) and a second area of the dental implant (walls of  102 and portion of coated area below in coating 106) is a second color (par 25 discloses the coating of 106 being different from that of the implant and on a collar of the implant), wherein the first and second colors each differ from an unanodized and uncoated color of the body of the dental implant (par 25 disclose the implant coatings being different than that of the implant), 

Coatoam fails to disclose the second color is different from the first color.
However, Anderson teaches a collar (spacer sleeve 6) being coated with a porcelain material which corresponds to the natural color of the tooth (par 22) in a one piece dental implant (par 21) for the purpose of minimizing the transition or preparation line of a dental crown (par 22).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Coatoam to have the second area which is a collar be coated with a porcelain material which corresponds to the natural color of the tooth as taught by Anderson for the purpose of minimizing the transition or preparation line of a dental crown. This modification would result in the first and second colors being different, as Coatoam discloses the first color being gold or titanium nitride and Anderson teaches the second color being a porcelain color the shade of a natural tooth. 
In regard to claim 36, Coatoam discloses a dental implant (figures 1-3) for implantation into an oral environment of a patient and configured to secure a dental prosthesis (par 10 discloses the placement of the dental implant into the jawbone and abstract discloses attaching an artificial tooth to an abutment) therein, the dental implant comprising:

Coatoam fails to disclose the second color is different from the first color.
However, Anderson teaches a collar (spacer sleeve 6) being coated with a porcelain material which corresponds to the natural color of the tooth (par 22) in a one piece dental implant (par 21) for the purpose of minimizing the transition or preparation line of a dental crown (par 22).
. 
Claims 11, 14-16, 20-21, and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2018/0055606) in view of Anderson et al.
In regard to claim 34, Lin discloses a dental implant (abutment assembly 100c and implant 102) for implantation into an oral environment of a patient (see figure 7B) and configured to secure a dental prosthesis (crown 400) therein, the dental implant comprising:
 a body (abutment 200 and buffer member 300) having a coronal end (top of buffer member 300), an apical end (threads of implant 102), an inner surface adjacent the coronal end (see figure 4c), and an outer surface extending from the coronal end to the apical end and including a first portion (300) extending from the coronal end toward the apical end (see figure 7B) and configured to receive the dental prosthesis (400), a second portion (interlinking portion 240) between the first portion and the apical end and configured to extend through the gingiva (gum 106, see figure 7B), and a third portion extending from the apical end toward the second portion and configured to engage bone tissue (102, see figure 7B), wherein the first portion (300) includes a first color (par 30 discloses the adjustable buffer member is a color different than the connection portion 220) and the second portion (240) includes a second color  (the second color being a gold color which is similar to the color of the gum, see par 29) 
see par 29-30, where the buffer 300  is disclosed as a color different than the connection portion 220 and the coating layer 248 being a color specific to the buffering zone more specifically a color similar to the gums which are pink, the untreated color of the body being that of section 220 which does not have a disclosed coating and is set forth as different than the first color in par 30), and 
wherein when the dental prosthesis (400) is secured to the dental implant, at least a portion of the first color is covered by the dental prosthesis (see figure 7B). 
Lin fails to disclose the second color being different than the first color.
However, Anderson teaches a prepared or preparable part (7) being coated with a porcelain material which corresponds to the natural color of the tooth (par 22) in a one piece dental implant (par 21) for the purpose of minimizing the transition or preparation line of a dental crown (par 22).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Anderson to have the first area which is a preparable section be coated with a porcelain material which corresponds to the natural color of the tooth as taught by Anderson for the purpose of minimizing the transition or preparation line of a dental crown. This modification would result in the first and second colors being different, as Lin discloses the second color being gold or titanium nitride and Anderson teaches the first color being a porcelain color the shade of a natural tooth. 
In regard to claim 11, Lin/Anderson disclose the claimed invention as set forth above in claim 34. Additionally, Anderson teaches the first color of the dental implant is tooth colored (par 22), for the motivation set forth above. 

In regard to claim 15, Lin further discloses the second portion (240) includes at least a gingiva-engaging portion (see figure 7B and par 29) and the third portion (102) includes a bone- engaging portion (par 3 and 4), wherein at least the gingiva-engaging portion includes the second color (see par 29 and figure 7b).
In regard to claim 16, Lin/Anderson disclose the claimed invention as set forth above in claim 34. Lin further discloses the dental implant is a one- stage implant (this limitation is interpreted as intended use of the claimed invention, which is supported by the disclosure of par 4) and wherein the first portion (300) includes a prosthesis-engaging portion (see figure 7B), wherein the prosthesis-engaging portion includes the first color (par 29).

In regard to claim 20, Lin/Anderson disclose the claimed invention as set forth above in claim 34. Lin further discloses the dental prosthesis (400) configured to be coupled to the coronal end of the dental implant (see figure 7B).
In regard to claim 21, Lin further discloses an abutment (200) which the dental prosthesis is to be secured (see figure 7B).
In regard to claim 23, Lin further discloses the dental implant is a one-stage implant (this limitation is interpreted as intended use of the claimed invention, which is supported by the disclosure of par 4). 
In regard to claim 35, Lin discloses a dental implant (abutment assembly 100c and implant 102) for implantation into an oral environment of a patient (see figure 7B) and configured to secure a dental prosthesis (crown 400) therein, the dental implant comprising: 

Lin fails to disclose the second color being different than the first color.
However, Anderson teaches a prepared or preparable part (7) being coated with a porcelain material which corresponds to the natural color of the tooth (par 22) in a one piece dental implant (par 21) for the purpose of minimizing the transition or preparation line of a dental crown (par 22).

In regard to claim 36. Lin discloses dental implant (abutment assembly 100c and implant 102) for implantation into an oral environment of a patient and configured to secure a dental prosthesis therein (see figure 7B), the dental implant comprising: 
a body (abutment 200 and buffer member 300)  having a coronal end (top of buffer member 300), an apical end (threads of implant 102), an inner surface adjacent the coronal end (see figure 4c), and an outer surface extending from the coronal end to the apical end and including a thread pattern (see figure 7B), wherein the dental implant has a first state in which the implant has an initial color (initial color of implant system), and wherein the dental implant has a second state in which a first area (300) of the dental implant is a first color (par 30 discloses the adjustable buffer member is a color different than the connection portion 220)  and a second area (interlinking portion 240) of the dental implant is a second color (the second color being a gold color which is similar to the color of the gum, see par 29), the first and second colors each being different from the initial color (see par 29-30), wherein the first area of the dental implant includes at least a portion of the outer surface, and the second area of the dental implant includes at least another portion of the outer surface, and neither the first area nor the second area overlaps the thread pattern (see figure 7B) and wherein when the dental prosthesis 
Lin fails to disclose the second color being different than the first color.
However, Anderson teaches a prepared or preparable part (7) being coated with a porcelain material which corresponds to the natural color of the tooth (par 22) in a one piece dental implant (par 21) for the purpose of minimizing the transition or preparation line of a dental crown (par 22).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Coatoam to have the first area which is a preparable section be coated with a porcelain material which corresponds to the natural color of the tooth as taught by Anderson for the purpose of minimizing the transition or preparation line of a dental crown. This modification would result in the first and second colors being different, as Lin discloses the second color being gold or titanium nitride and Anderson teaches the first color being a porcelain color the shade of a natural tooth. 
In regard to claims 37-39, Lin/Anderson disclose the claimed invention as set forth above in claim 34. Additionally, Anderson teaches the first color of the dental implant is tooth colored (par 22), for the motivation set forth above. Lin further discloses the second color the dental implant is gingival colored (par 29).
Response to Arguments
Applicant’s arguments with respect to claims 34-36 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772